Title: To Benjamin Franklin from the Chevalier de Kéralio, with a Note by the Duchesse de Deux-Ponts, 27 January 1783
From: Kéralio, Agathon Guynement, chevalier de,Deux-Ponts, Marianne Camasse, comtesse de Forbach
To: Franklin, Benjamin



Forbach, le 27e. janvier, 1783.
Nous avons appris aujourd’hui, mon Respectable ami, que les préliminaires de la paix avoient êté signés le 20e entre les puissances belligérantes, et sur le champ la Dame du chateau a ordonné à son secrétaire intime de mettre son tendre hommage aux pieds du libérateur de l’amérique, du Vengeur du droit des Nations, en attendant qu’elle puisse l’embrasser de tout son cœur. Vos jours sont comme ceux du juste, ils sont bien remplis: Convenés, malgré vôtre excessive modestie, que jamais il ne fut une Carriere plus brillante que la Vôtre; le bienfaiteur des hommes approche seul de la divinité; Continués à les éclairer, à les instruire, mais restés parmi nous, s’il vous est possible; c’est le Vœu de Votre digne amie, et d’un des hommes du monde qui dans tous les temps se fera gloire d’avoir mérité vos bontés et de vous donner des preuves de l’inviolable et respectueux dévouement avec lequel je ne cesserai d’être, Mon Respectable ami, Votre très humble et très obeissant Serviteur.
Le CHR. De Keralio


[Note by the duchesse de Deux-Ponts:] Approuvé, Confirme, rattiffié, par Le Coeur d’une amie qui vous cheris avec tendresse exelant homme parcequil aime le bien et adore La Vertue.
Ctesse DE FORBACHdouairiere du sme [sérénissme] Duc de deuxponts

 
Notation: Le Chevr. de Keralio Forback le 27 Janvr. 1783.
